FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                              July 20, 2015

                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court

 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,
                                                               No. 15-3063
 v.                                                (D.C. Nos. 6:14-CV-01371-MLB and
                                                         6:11-CR-10131-MLB-1)
 JASON JONES,                                                  (D. Kansas)
        Defendant - Appellant.



             ORDER DENYING CERTIFICATE OF APPEALABILITY


Before, HARTZ, TYMKOVICH, and MORITZ, Circuit Judges.



       Defendant Jason Jones seeks a certificate of appealability (COA) so that he can

appeal the denial by the United States District Court for the District of Kansas of his

motion for relief under 28 U.S.C. § 2255. See 28 U.S.C. § 2253(c)(1)(B) (requiring COA

to appeal denial of relief under § 2255). A COA “may issue . . . only if the applicant has

made a substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2).

       Defendant’s sole claim is that the Fifth and Sixth Amendments entitled him to jury

findings beyond a reasonable doubt on the elements of his sentence enhancement under

the Armed Career Criminal Act, 18 U.S.C. § 924(e). As we informed him when he raised

this identical issue on his direct appeal of his conviction, see United States v. Jones,
530 F. App’x 747, 754 (10th Cir. 2013), this claim has no merit. See United States v.

Prichard,875 F.2d 789, 791 (10th Cir. 1989) (per curiam) (“Absent an intervening

change in the law of a circuit, issues disposed of on direct appeal generally will not be

considered on a collateral attack by a motion pursuant to § 2255.”).

       We DENY a COA and DISMISS the appeal.

                                          ENTERED FOR THE COURT


                                          Harris L Hartz
                                          Circuit Judge




                                             2